Exhibit 10.2

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
FIVE ASTERISKS (*****), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

COVANCE MASTER SERVICES AGREEMENT

This Master Services Agreement is effective as of  July 31, 2017 (“Effective
Date”) by and between

(1)         COVANCE INC. whose registered office is at 210 Carnegie Center,
Princeton, New Jersey 08540 (the Company or Covance); and

(2)         IMMUNOMEDICS INC. whose registered office is at 300 American Road,
Morris Plains, New Jersey 07950 (the Sponsor).

(each a Party and collectively the Parties).

RECITALS

(A)        WHEREAS, the Sponsor develops drugs and/or medical devices.

(B)        WHEREAS, Company, through itself and its Affiliates (as defined
below), provides a wide range of product development and testing services on a
worldwide basis to the biotechnology, pharmaceutical and medical device
industries, including, without limitation, preclinical efficacy and safety
laboratory services, Phase I, II, III and IV clinical services, preapproval
services, central laboratory services, health economics services, market access
and commercialization and biotechnology services.

(C)        WHEREAS, the Sponsor desires to contract with Company and/or its
Affiliates for the purpose of providing services to assist the Sponsor in the
execution of various projects.

(D)        WHEREAS, when the Sponsor requests the services of the Company or any
of its Affiliates, and the Company or its Affiliate is able to provide such
services, the relevant parties shall enter into a separate service contract in
accordance with this Agreement (as defined below).

(E)        WHEREAS, each such separate contract shall be a Work Order (as
defined below) each of which shall incorporate the terms and conditions set out
in this Agreement.

IT IS AGREED

1            DEFINITIONS

1.1         In this Agreement, unless the context otherwise requires and
expressly states, the following words and expressions shall have the following
meanings:

“Affiliate” means any entity controlling, controlled by, or in common control
with a Party.  For the purposes of this definition, “Control” shall mean
ownership or control, directly or indirectly of more than fifty per cent (50%)
of the common voting stock or ordinary shares in the entity or the right to
appoint fifty per cent (50%) or more of the directors of that entity.  With
respect to the Company, the term Affiliate shall include Laboratory Corporation
of America Holdings and any business entity that is controlled by or under
common control with Laboratory Corporation of America Holdings.

“Agreement” means this MSA and any applicable Exhibit A.

“Anti-Corruption Laws” means any anti-bribery and anti-corruption laws, rules,
regulations applicable to either Party (each as amended from time to time)
including the Prevention of Corruption Act (Cap. 241) of Singapore, the US
Anti-Kickback Law, the US Foreign Corrupt Practices Act, the UK Bribery Act 2010
and the OECD Convention Against the Bribery of Foreign Government Officials in
International Business Transactions, together with any applicable implementing
legislation, including any applicable local law addressing bribery or
corruption.







--------------------------------------------------------------------------------

 



“Assumptions” means any General Assumptions and any Study/Services Specific
Assumptions.

“Background IP” means all pre-existing intellectual property belonging to or
licensed to a Party or other intellectual property created outside the scope of
the Services.

“Budget” means the fees and estimated pass through costs charged and/or incurred
by Covance in the performance of the Services or Study as set out in a Work
Order.

“CFR” mean the US Code of Federal Regulations.

“Change Order” has the meaning given in Section 10.

“Claim” means any third party claims, demands, assessments, actions, suits,
proceedings, settlements or investigations.

“Confidential Information” means any and all commercial or technical information
or materials and all derivatives thereof, in any and all forms, howsoever
disclosed or obtained  including business plans, financial information, client
lists and requirements, techniques, designs, methods, processes and procedures
which: (i) is identified by a suitable legend or other marking as being
confidential (or similar designation) in a suitable prominent position; (ii) is
described as confidential at the time of disclosure; or (iii) the Receiving
Party regards or should reasonably be expected to regard as proprietary and
confidential given the nature of the information and the reasonable efforts
under the circumstances used to maintain its confidentiality.

“Covance” means the Company and each Company Affiliate that signs an Exhibit A
and thereby becomes a Party to this Agreement.

“Covance Property” means inventions, proprietary processes, software (including
codes) data, technology, know-how and other intellectual property that have been
independently developed, discovered or licensed by Covance, including those that
relate to the proprietary innovative testing procedures, laboratory testing,
data collection or data management, procedural manuals, delta flags, nucleic
acid based vectors, analytical procedures and approaches (even if such are
developed in the course of providing the Services or are captured in documents
pertaining to the Services i.e. laboratory notebooks), techniques, skills,
models, multimedia source codes, non-product specific components of
questionnaires, management tools and any other materials, employed, developed or
obtained by Covance, which are not specifically part of the Services or a Work
Order.

“Data Protection Laws” mean all applicable privacy, data protection or similar
laws and regulations anywhere in the World, as the same may be amended from time
to time, including to the extent applicable to the respective Services, the Data
Protection Directive (95/46/EC), the Personal Data Protection Act 2012 of
Singapore and any applicable implementing legislation or any amendment thereto.

“Delay” means a delay, suspension or postponement of the Services and “Delayed”
shall be construed accordingly.

“Deliverables” means as applicable to the Services, Results, Study Records or
any other deliverable specified in the Work Order (including physical products).

“Disclosing Party” means a Party that discloses Confidential Information.

“Exhibit A” means the additional terms and conditions of a Company Affiliate
which is executed by the Sponsor and a Company Affiliate and attached to this
MSA.  If more than one Company Affiliate is a party to this MSA, Exhibit A shall
be numbered sequentially beginning with Exhibit A-1 and continuing as necessary.

“FDA” means the US Food and Drug Administration.





Page 2 of 31

--------------------------------------------------------------------------------

 



“Financial Interest Claims” means any claims related to the financial interest
of a third party with whom the Sponsor has entered into an agreement for the
development, licensing, and/or commercialization of the Test Materials and who
has a financial interest in the outcome of the development of such Test
Materials.

“Force Majeure Event” means any force majeure event as recognized by applicable
law, but for the purposes of this Agreement, shall include all circumstances or
causes beyond the reasonable control of a Party, including war, threat of war or
warlike conditions, blockade, embargo, fire, explosion, lightning, storm,
drought, flood, earthquake or other natural disaster, pandemic or epidemic,
power failure of a scope and time period consistent with “force majeure,”
shortage of labor or supplies, supply chain issues, strikes, lock outs, acts of
terrorism, riot, civil unrest, insurrection, acts of government or other
international bodies, political subdivision and any other events which by nature
could not have been foreseen by the Parties or, if it could have been foreseen,
were unavoidable by a reasonable prudent business.

“General Assumptions” means (i) the scope of the Services remains constant; (ii)
the Sponsor timely performs all of its obligations under this Agreement and any
applicable Work Order; (ii) the full cooperation of the Sponsor and any third
party not under Covance’s reasonable control in the timely performance of
Covance’s obligations under this Agreement and any applicable Work Order; (iii)
the Sponsor refrains from any actions, inactions or omissions that would prevent
Covance from performing its obligations in a timely manner; (iv)  the proper and
timely performance of all appropriate tasks relevant to the Services by third
parties outside of Covance’s reasonable control; and (v) no other event or
occurrence outside of Covance’s reasonable control including Force Majeure
Events or a change in the Regulatory Requirements which affects the Study.

“HBS Donor” means an individual, living or deceased, from whom the HBS was
obtained.

“Human Biological Samples” or “HBS” means any human biological material,
including human bodily parts and organs in whole or sub-samples, any tissue,
skin, bone, muscle, connective tissue, blood, cerebrospinal fluid, cells,
gametes or sub-cellular structures, such as DNA, or any derivative or product of
such human biological materials including stem cells, cell lines, bodily fluids,
blood derivatives and urine.

“IEC/IRB” means an independent ethics committee or institutional review board.

“Informed Consent” means an IEC/IRB approved informed consent form signed by the
HBS Donor, their next of kin or legal representative authorizing the Use of
their HBS.

“Invention” means any patentable invention or other registerable intellectual
property rights discovered, conceived or made by Covance specifically as a
result of performing the Services for the Sponsor and directly relating to the
Test Materials and/or the Sponsor Information.

“Investigator” means third party principal investigators and/or investigative
sites.

“Loss” means any loss, cost, damage or expense (including reasonable legal
expenses).

“MSA” means this master services agreement document.

“Personal Data” shall have the meaning set forth in any applicable Data
Protection Laws.

“Protocol/Scientific Plan” means a protocol or an equivalent document, which
includes a scientific plan, laboratory testing procedure or sample analysis
outline, whether provided by the Sponsor or prepared by Covance under the
Sponsor's direction in relation to the Services, the Study and/or relevant Work
Order.

“Receiving Party” means a Party that receives Confidential Information.





Page 3 of 31

--------------------------------------------------------------------------------

 



“Regulatory Authority” means any national or state (in the case of the US), or
local agency, authority, of any government of any country having jurisdiction
over the respective activities contemplated by this Agreement or Work Order, or
over the respective Parties.

“Regulatory Requirements” means all laws, statutes, acts, rules, regulations,
codes, orders, directives or other legally binding requirements of any
Regulatory Authority and industry standards or codes of conduct applicable to
the Services.

“Results” mean: (i) all materials, data, documents and information produced or
developed by Covance specifically as a result of the Services and related to the
Test Materials and/or the Sponsor Information; and (ii) the Study Records (if
applicable).

“Samples” means biological samples associated with the Services.

“Serious Breach” means a reportable non-compliance issue that significantly and
negatively impacts: (i) the safety or rights of an individual in a Study or (ii)
the reliability and robustness of the data generated in a Study.

“Services” means the services and/or applicable products provided by Covance to
the Sponsor as more particularly described in the Work Order.

“Sponsor Information” means Test Materials, data, specification or other
materials or information supplied by the Sponsor to Covance in connection with
the Services.

“Study” means a clinical trial or scientific evaluation of the Test Materials to
which the Services relate as further defined in the applicable Work Order and
Protocol/Scientific Plan.

“Study/Services Specific Assumptions” means Study or project specific
assumptions set forth in the applicable Work Order.

 “Study Records” means in relation to contracted activities, all records, notes,
reports  (including case report forms; monitoring logs; data correction forms;
case histories; medical images; drug safety records; records of receipt, use,
processing and disposition of Test Materials and trial master file) and other
observations, notations or data of activities or procedures (in each case
whether in a written or electronic format) which Covance obtains from each
Investigator or which Covance specifically generates or produces for the
relevant Study under the Regulatory Requirements, excluding the Study subject’s
personal medical records.

“Subcontractor” means a third party service provider approved, qualified,
reviewed and contracted by Covance for services that are generally provided
directly by Covance and which are part of the Services within the scope of this
Agreement or a Work Order.

“System Data” means control data from laboratory tests or transactional, volume
and performance data related to the Services, which does not contain any: (i)
control data following treatment with any Test Materials; (ii) personally
identifiable information; or (iii) Sponsor Confidential Information.

“Taxes” means VAT/GST, local, state (in the case of the US), federal sales or
use taxes, excise taxes, country specific business or professional services tax
or similar tax on international services or foreign entities providing services
or consumption taxes.

“Test Materials” means compounds, materials, other substances, devices, products
or other specific items as described in the Work Order and/or
Protocol/Scientific Plan to be tested or used in the performance of the Services
as provided to Covance by the Sponsor or that are the subject of the Services.





Page 4 of 31

--------------------------------------------------------------------------------

 



“Use” (in the context of Section 25) means collection, storage (including
retention period) transfer (including import and export), use and return or
disposal of HBS including by commercial organizations.

“VAT/GST” means value added tax or goods and services tax.

“Vendor” means third-party service providers other than a Subcontractor: (i) for
which Covance may hold the contract with such service provider for the
convenience or benefit of the Sponsor in connection with Services under a Work
Order; or (ii) third party service providers that the Sponsor requires Covance
to use; or (iii) speciality third party service providers; or (iv) other service
providers used by Covance that are ancillary to or outside Covance’s business
activities.  Vendors include, third party service providers of electronic data
capture/bedside data capture services, specialist referral laboratories,
electrocardiogram services, interactive response technology/voice response
services, drug depot and drug supply services, recruitment services,
transcription services and translation services, providers of equipment or
medical devices and courier services.

“Work Order” means an individual project agreement in the form of Exhibit B or
such other mutually agreed upon form between the Sponsor and Covance containing
details of the Services to be provided by Covance, the Budget, any
Study/Services Specific Assumptions and any additional terms, conditions or
other particulars applicable to the Services.

1.2         In this Agreement, unless the context otherwise requires, references
to: (a) Exhibit and Section headings are inserted for convenience only and do
not affect the construction or interpretation of this Agreement; (b) defined
terms used in this Agreement, and any Work Order shall have the meanings in this
Agreement or the relevant Work Order; (c) a particular law or statutory
provision is a reference to it as it is in force for the period or event to
which the reference is applicable, and includes any amendment, extension, or
re-enactment, and any subordinate legislation in effect at the time of
application; (d) writing or written includes faxes and e-mail; (e) a person
includes a corporate or unincorporated body; (f) one gender includes all genders
unless clearly applicable only to one; (g) including,  include,  in particular
or any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms; and (h) words in the singular
include the plural and vice versa, unless contrary to the Agreement’s intent in
the context.

1.3         If this Agreement is translated, the English language text and
version shall prevail.

2            FORM OF CONTRACT

2.1         The additional terms and conditions of each Company Affiliate that
apply to the services provided by a Company Affiliate (and any Work Orders
thereunder) are detailed in Exhibit A.  Upon execution of the relevant Exhibit
A, the respective Company Affiliate shall become an additional party to this
Agreement and shall be subject to the terms and conditions herein.

2.2         Each Company Affiliate that enters into a Work Order shall be bound
by all applicable terms and conditions of this Agreement and of the respective
Work Order to provide the relevant Services. For the avoidance of doubt and as
defined above “Covance” means the Company and any Company Affiliate.   Each
Company Affiliate who is a Party to this Agreement shall have the respective
rights and obligations of the Company under this Agreement.

2.3         The terms and conditions of this Agreement shall apply to the Work
Order to the exclusion of any other terms that the Parties may seek to impose or
incorporate or which are implied by trade, custom, practice or course of
dealing.

2.4         Each Work Order shall: (a) be entered into by Covance and the
Sponsor; (b) constitute a separate and independent contract that binds the
relevant Parties; (c) incorporate the terms and conditions of this Agreement,
except to the extent as otherwise agreed by the Parties; (d) incorporate by
reference the Protocol/Scientific Plan which shall be deemed part of the Work





Page 5 of 31

--------------------------------------------------------------------------------

 



Order; (e) specify the Services to be provided; (f) specify any conditions and
any information required for the Services; (g) be governed by the governing law
of this MSA; and (h) specify the Budget for the Services and any Study/Services
Specific Assumptions relating to the Budget together with a payment schedule or
payment terms.

2.5         The Sponsor acknowledges and agrees that: (a) all issues and
correspondence regarding the performance of such Services should be directed to
the relevant person as set out in the applicable Work Order or otherwise
identified by Covance; and (b) the relevant Company Affiliate and Covance shall
be jointly and severally responsible and liable to the Sponsor for any breach of
the relevant Work Order.

2.6         Each relevant Protocol/Scientific Plan forms part of (and is
incorporated into) this Agreement.  In the event of a conflict between the
Protocol/Scientific Plan and this Agreement or Work Order, the terms of the
Protocol/Scientific Plan shall prevail with respect to the scientific, medical,
technical and regulatory guidelines used in the conduct of the Services.  This
Agreement and the Work Order shall govern in all other instances.

2.7         If there is a conflict between the provisions of this MSA, Exhibit A
and the provisions of a Work Order and its attachments and except to the extent
that a provision with a lower priority expressly states otherwise, whereby such
provision shall have a higher priority, the conflict shall be resolved by
interpreting the provisions in the following order of priority: this MSA,
Exhibit A, the provisions of the Work Order and any other attachments.

3            PERFORMANCE AND PROVISION OF SERVICES AND/OR PRODUCTS

3.1         Covance shall:

(a)        perform the Services with due skill and care in accordance with
industry standards and the Protocol/Scientific Plan; and

(b)        supply the Services, including any applicable products and Results,
in accordance with this Agreement and any express terms set out in the Work
Order and the Protocol/Scientific Plan.

3.2         Covance shall use its reasonable efforts to perform the Services
within the timeframe estimated in the Protocol/Scientific Plan or applicable
Work Order.  The Sponsor agrees and acknowledges that time estimate assumes the
full cooperation of the Sponsor, Regulatory Authorities, IECs/IRBs and
Investigators (if applicable) and other third parties not under Covance’s
reasonable control.

3.3         Covance reserves the right to refuse to perform any Services
including in relation to the Test Materials deemed by Covance, in its reasonable
discretion, to be hazardous in nature; provided that it first provides Sponsor
prior written notice of such hazard and the Parties shall meet and discuss such
hazard.

4           TERM

4.1         This Agreement shall come into force on the Effective Date and shall
remain in force for *****.  Thereafter, this Agreement shall renew automatically
for successive one (1) year periods unless a Party provides the other Party with
written notice of its intention not to renew and extend this Agreement, such
notice shall be served at least sixty (60) days prior to the intended expiration
date.

4.2         Each Work Order shall come into force on the last date of execution
by the Parties or such date as specified in the Work Order and shall continue
until the earlier of:





Page 6 of 31

--------------------------------------------------------------------------------

 



(a)        expiry of the period specified in the Work Order (or such extended
period as the Parties may agree in writing); or

(b)        completion of Covance’s provision of the Services (excluding archival
obligations and similar ongoing obligations which would survive in accordance
with this Agreement and the respective Work Order) and the Sponsor’s payment of
the relevant fees, pass through costs and other applicable costs and expenses
incurred by Covance in the performance of the Services; or

(c)        termination of this Agreement or the Work Order pursuant to Section
21.

5            REGULATORY COMPLIANCE

5.1         Each Party shall comply in all material respects with all applicable
Regulatory Requirements relevant to the Services and applicable to the location
of the Services to be provided and as may be specified in the respective Work
Order or Protocol/Scientific Plan.  In the absence of an agreed
Protocol/Scientific Plan that is applicable to the Services, the Sponsor shall
notify Covance of the intended regulatory use (if any) of the Services and the
applicable Regulatory Requirements to be followed by Covance in performing the
Services.

5.2         In the event of a conflict in any applicable Regulatory
Requirements, the Sponsor shall designate which regulations shall be followed by
Covance in its performance of the Services and the Sponsor shall be fully
responsible and shall indemnify Covance for the outcome of such a decision.  In
the event that Covance cannot perform the Services in a Work Order as directed
by the Sponsor under the Regulatory Requirements or which would place the
Parties at risk of a potential Serious Breach, the Parties shall work together
to agree what actions should be taken to resolve the conflict. If the Parties
cannot resolve the conflict, Covance reserves the right to Delay or terminate
any Services potentially at risk.

5.3         If any Regulatory Requirements are changed, Covance shall use its
reasonable commercial efforts to satisfy such new requirements.  In the event
that compliance with such new requirements necessitates a change in this
Agreement or a Work Order, the Parties shall agree in writing on a Change Order
prior to performing any new or revised Services.  This provision shall not
affect performance of services unaffected by new requirements.

6            PROTOCOL/SCIENTIFIC PLAN

6.1         Covance shall, if required and at the Sponsor’s request and expense,
consult with the Sponsor and assist the Sponsor in developing the
Protocol/Scientific Plan and the design of the Services consistent with current
Regulatory Requirements.  Notwithstanding such assistance, Covance does not
warrant that the Protocol/Scientific Plan, study design or Results shall satisfy
the requirements of any Regulatory Authority at the time of submission.

6.2         The Protocol/Scientific Plan shall, to the extent applicable to the
Services, specify the study design, estimated duration, any Regulatory Authority
and the country or countries to which the Sponsor intends to submit the Results
and other matters pertinent to the completion of the Study or Services.  Covance
shall perform the Services for the Sponsor in accordance with such
Protocol/Scientific Plan and the respective Work Order.

7            TEST MATERIALS

7.1         If applicable to the Services, the Sponsor shall provide Covance
with clearly labelled and sufficient amounts of any Test Materials which shall
be labelled in compliance with any Regulatory Requirements.  The Sponsor shall
also provide Covance with all applicable, relevant, accurate and duly authorized
Sponsor Information as may be required by Covance to perform the Services, which
relates to the Test Materials, including the purity, stability, batch





Page 7 of 31

--------------------------------------------------------------------------------

 



number, storage, transportation and safety requirements or other relevant
information known by the Sponsor.

7.2         Where the nature of the Test Materials requires additional services
(including risk assessment and documentation of genetically modified organisms,
radiolabelled material or material requiring import or export permits),  Covance
reserves the right to levy a mutually agreed charge to the Sponsor for such
additional services.

7.3         Upon completion of the Services, and unless otherwise agreed in the
Protocol/Scientific Plan, any remaining Test Materials shall, at the Sponsor's
expense, be destroyed or, upon the Sponsor's request and expense, returned to
the Sponsor for retention in compliance with applicable Regulatory Requirements.

7.4         The Sponsor represents and warrants that the use of any Sponsor
Information or Test Materials by Covance in performing the Services shall not
knowingly infringe the intellectual property rights or breach a party’s
confidentiality obligations to a third party.

7.5         Covance expressly disclaims: (a) any responsibility and liability
for the accuracy of the Sponsor Information; and (b) any error or defect in the
Services as a consequence of any inaccuracies in the Sponsor Information, and in
each case Covance disclaims any responsibility and liability for any
consequences of such errors or defects.

7.6         Covance makes no representation, warranty or guarantee regarding the
value, prospects, performance, clinical or commercial success of any Test
Material which is the subject of any Services performed by Covance, including
the likelihood of such Test Material reaching any particular phase of
development, obtaining any regulatory approval, or obtaining any level of sales
or market acceptance.

8            FEES AND INVOICES

8.1         The Budget and the payment schedule or payment terms for the
Services or a Study shall be detailed in a Work Order Any Budget shall be based
on the scope of work, the fees, estimated pass through costs and the Assumptions
which apply to the Services. Any deviation or change from the Services set forth
in any Work Order or the Assumptions must be agreed to in advance in writing by
both parties in order to impact the applicable Budget.

8.2         In consideration for the Services provided by Covance under the
applicable Work Order, the Sponsor hereby agrees to pay Covance the fees and
actual pass through costs incurred as specified in the applicable Work Order,
provided, however, that the Sponsor shall have no obligation to pay Covance for
any pass through costs incurred by Covance unless (i) such pass through costs
are included in the applicable Budget already approved by the Sponsor, or (ii)
such pass through costs were otherwise approved by the Sponsor prior to their
incurrence .  Invoices shall be issued in accordance with the payment schedule
or payment terms, in the Work Order. Covance shall have no obligation to make
payments of investigator grant payments to any investigator or investigative
site until such time as payment of such pass through costs are made by Sponsor
to Covance.

8.3         The Sponsor shall pay Covance's invoices within thirty (30) days of
the invoice date.  Documentation for out of pocket expenses shall be provided
via a summary report or detailed on the applicable invoice.  If the Sponsor
disagrees with the accuracy of an invoice, the Sponsor shall notify Covance of
such inaccuracy within fifteen (15) working days of receipt of the invoice. The
Sponsor agrees to pay the amounts for any items not in dispute and agrees not to
unreasonably withhold payment.

8.4         Company may charge a ***** percent (*****%) per annum interest on
any unpaid invoice (other than the disputed portion of an invoice) not paid
within thirty (30) days of the due date of such.





Page 8 of 31

--------------------------------------------------------------------------------

 



8.5         If the Sponsor requires a purchase order for the payment of Covance
invoices, the Sponsor shall provide the purchase order at the time of returning
the signed Work Order. Failure to provide a purchase order shall not preclude
Covance from issuing an invoice in accordance with the payment schedule or
payment terms, defined in the Work Order for milestones met or work performed
and the Sponsor shall be responsible for payment of all invoices.

9            TAXES

9.1         The Budget for the Services under this Agreement shall not be
construed to include any Taxes.  Such Taxes now known or which may come to be
known at a later time will be assumed by Sponsor without deduction to amounts
owed to Covance.

9.2         Payments made by the Sponsor to Covance under this Agreement shall
be inclusive of any VAT/GST, where applicable.  Where VAT/GST is properly
chargeable on the Services provided under this Agreement and Work Order, the
Sponsor shall pay such amounts of VAT/GST to Covance on receipt of a valid tax
invoice issued in accordance with the laws and regulations of the country in
which the VAT/GST is chargeable.

9.3         Where any Test Materials relevant to the Services are imported for
the purposes of the Services under the terms of this Agreement or a Work Order,
import VAT or other excise duties may be incurred.  Where an irrevocable duty is
incurred, Covance shall charge the duty onto the Sponsor as a pass through
cost.  Covance and the Sponsor shall work together such that irrevocable costs
are minimized.

10          CHANGE ORDER

10.1       If any of the Assumptions: (i) are not complied with by the Sponsor;
or (ii) are invalid or incorrect; or (iii) if the Sponsor requests a change or
an extension to the Services not arising from circumstances primarily
attributable to any failure by Covance to perform its obligations hereunder; or
(iv) if any changes to the Protocol/Scientific Plan arise either at the request
of the Sponsor or as a result of scientific obstacles identified during the
provision of the Services (each a Deviation) then the Services, Budget and
timelines as specified in the corresponding Work Order shall be modified upon
the mutual agreement of the Parties pursuant to a Change Order in accordance
with the terms of this Section 10.

10.2       In addition, a Deviation may arise (and may result in a modification
of the Services, the Budget or the timelines as specified in the corresponding
Work Order pursuant to Section 10.1) if the Services are Delayed for: (i) a
Force Majeure Event or (ii) circumstances not attributable to Covance; or (iii)
events outside Covance’s reasonable control, including the following:

(a)        failure of the Sponsor to deliver the Sponsor Information in due
time; or

(b)        amendments to previously agreed upon Protocol/Scientific Plans,
procedures or documents required for the Services at the request of the Sponsor;
or

(c)        significant delays in pre-study meetings or in other tasks to be
performed by Covance caused by the Sponsor; or

(d)        Delays in obtaining or subsequent withdrawal of regulatory or ethical
review approvals concerning the Services; or

(e)        death, incapacity or disability of any third party Investigator or
other research specialist to continue their services in connection with the
Services; or

(f)        unforeseen changes in the relevant medical practice or Regulatory
Requirements; or





Page 9 of 31

--------------------------------------------------------------------------------

 



(g)        if applicable, either a higher ratio of drop-outs among Study
subjects or a lower enrollment rate than expected and agreed by Covance and the
Sponsor under the applicable Work Order.

10.3       The Parties shall negotiate, in good faith, to agree, in writing, to
a change order setting forth the revised terms for the respective Work Order (a
Change Order) as described below.

10.4       Covance shall provide the Sponsor with a written estimate of the
consequences arising from a Deviation.  The estimate shall be provided to the
Sponsor on a Change Order form in the form of Exhibit C or other such mutually
agreed upon form by the Parties documenting a Deviation. In order to implement
any Deviation, the Sponsor shall forward to Covance an executed and approved
Change Order or other such mutually agreed upon form and, upon receipt thereof,
Covance shall implement the Deviation. For clarity, any Change Order hereunder
must be approved by both Parties before any Deviation may be implemented.

10.5       To the extent reasonably practicable, Covance shall continue to
provide the Services pending approval of the Change Order by the
Sponsor.  Covance shall not be obligated to implement all or any part of the
changes without an agreement in writing signed by both Parties.  In the event
that the Parties cannot agree on such changes, Covance shall not be obliged to
provide non-contracted Services to the Sponsor under the relevant Work Order. In
the event the Parties agree on such changes and Covance continues to provide
services before the execution of the Change Order, Covance shall invoice the
Sponsor for Services rendered.

11          SPONSOR VISITS

11.1       The Sponsor or its representative (which shall not be a competitor of
Covance and which shall be required to be bound by confidentiality and non-use
obligations substantially similar to those contained herein) may visit Covance’s
premises where the Services are being performed, at reasonable times, on
reasonable notice and with reasonable frequency during normal business hours to
observe the progress of the Services.  Covance and the Sponsor shall cooperate
in scheduling such visits.

11.2       The Sponsor acknowledges that the Sponsor’s representatives granted
access to Covance facilities during any such visits may have access to
confidential and proprietary information of Covance and its clients.  The
Sponsor agrees that all such confidential and proprietary information of Covance
obtained or observed by the Sponsor or its representatives during such visits
shall remain the sole property of Covance, other third parties or the Sponsor
(as applicable).  The Sponsor agrees that it and its representatives shall treat
such information as Confidential Information in accordance with Section 14.

12          REGULATORY INSPECTIONS AND AUDITS

12.1       Covance shall during and up to ***** after the term of the Agreement,
permit the Sponsor or its representatives (which shall not be a competitor of
Covance) to: (a) audit and examine Covance’s principal facilities, operations
and quality systems and documentation that are used or that are intended to be
used in the performance of the Services or a Study; and (b) audit and copy the
Results, regardless of location. The provisions of this Section shall also apply
to Study sites managed by Covance.

12.2       In the event that a Party receives a notice from a Regulatory
Authority which directly relates to the Services or a Study, and where possible
and permitted by the Regulatory Authority, the Party receiving such notice shall
promptly forward to the other Party a copy of such notice (or extract
thereof).  Each Party shall cooperate with the other in responding to such
notice especially before referring to the other Party in any regulatory
correspondence or disclosing any Confidential Information to a Regulatory
Authority.  However, each Party acknowledges that it may not direct the manner
in which the other Party fulfils its obligations to permit inspection by
Regulatory Authorities.





Page 10 of 31

--------------------------------------------------------------------------------

 



12.3       Covance shall cooperate with any inspection or audit by a Regulatory
Authority and shall, except where prohibited by the Regulatory Authority, notify
the Sponsor promptly of any request by a Regulatory Authority to conduct such
audit or inspection relating to the Services that Covance is providing under
this Agreement.

12.4       Where possible and permitted by the Regulatory Authority and except
to the extent that the Sponsor would be exposed to Confidential Information
regarding other sponsor’s development activities, Covance shall use its
reasonable efforts to allow the Sponsor or its representatives to be present
during any such inspection.  Where possible and if acceptable to the inspecting
Regulatory Authority, the Sponsor may attend the inspection and the daily
summaries/close-out meetings to discuss topics related to any Studies where the
Sponsor is the sponsor.

12.5       Any request by the Sponsor for Covance to provide assistance with an
audit beyond those required to confirm that Covance is in compliance with its
obligations under this Agreement and any relevant Work Orders shall be
considered a separate service for which additional fees shall apply.  Covance
shall seek the Sponsor’s written approval to pay any related fees before
performing any additional audit services.

13          POTENTIAL FRAUD, MISCONDUCT AND SERIOUS BREACH

13.1       Potential Serious Breaches shall be initially assessed through
Covance’s issue escalation process.  When a significant and potential regulatory
reporting requirement applicable to the issue is confirmed by Covance, Covance
shall promptly notify the Sponsor in writing.

13.2       Upon notification, which includes all relevant (and then available)
information and documentation, from Covance of a potential Serious Breach, the
Sponsor shall review the issue and the Parties shall try to agree which Party
shall have the responsibility for informing the relevant Regulatory
Authority.  Notwithstanding the foregoing, Covance reserves the right to act in
accordance with its ethical responsibilities and legal obligations.  Covance
shall provide a copy of any such correspondence to the Sponsor.

14          CONFIDENTIAL INFORMATION

14.1       Each Party agrees that all Confidential Information of the Disclosing
Party is and shall be the sole property of the Disclosing Party. Without
prejudice to any Covance Property, all test information, Results, data and
records developed by Covance specifically as a result of performing the Services
and related to the Test Materials or Sponsor Information shall be the
Confidential Information of the Sponsor.

14.2       The Receiving Party shall:

(a)      hold the Confidential Information of the Disclosing Party in confidence
and in a manner consistent with the way in which it maintains the
confidentiality of its own proprietary information, being at least a reasonable
standard of care; and

(b)      disclose the Confidential Information of the Disclosing Party only on a
‘need to know’ basis, to its employees, officers, directors, representatives and
third party Investigators, all of whom the Receiving Party shall be responsible
for informing that it is Confidential Information.

14.3       The Receiving Party agrees that, except with the Disclosing Party’s
written approval or as necessary to fulfil its obligations under this Agreement
or a Work Order and unless agreed upon in writing by the Disclosing Party, it
shall not use or disclose to any other third party any of the Confidential
Information of the Disclosing Party.





Page 11 of 31

--------------------------------------------------------------------------------

 



14.4       The obligations of non-use and non-disclosure shall not apply to
Confidential Information of the Disclosing Party that the Receiving Party can
show: (a) was, or becomes, publicly known through no fault of the Receiving
Party; (b) was lawfully obtained from a third party without restriction as to
its use or disclosure; (c) was already in the possession of the Receiving Party
prior to disclosure; or (d) was independently developed by the Receiving Party
without the benefit of the Confidential Information of the Disclosing Party.

14.5       The Receiving Party shall be entitled to disclose Confidential
Information of the Disclosing Party to the extent required by any law, rule,
regulation, order, decree or subpoena, except that the Receiving Party shall,
unless restricted by law or where not practicable, promptly notify the
Disclosing Party of such requirement prior to the disclosure and shall cooperate
with the Disclosing Party to seek to oppose, minimize or obtain the confidential
treatment of the requested disclosure to the extent of such order.

14.6       The obligations in this Section 14 shall remain in full force and
effect for a period of ***** following disclosure of the relevant Confidential
Information except with respect to Confidential Information which is considered
a trade secret under applicable laws, which shall remain confidential as long as
such Confidential Information retains its status as a trade secret.

15          INTELLECTUAL PROPERTY RIGHTS

15.1       All Background IP is and shall remain the exclusive property of the
Party owning it and except as expressly provided in this Agreement, no Party
shall acquire any rights in or to the Background IP of the other Party.

15.2       The Sponsor acknowledges that Covance owns or is licensed to use
Covance Property.  The Parties agree that any improvement, enhancement or
modification made, conceived or developed by Covance to any Covance Property in
the performance of the Services which is not specific or related directly to the
Test Materials or Sponsor Information, shall be deemed Covance Property and
shall vest absolutely and exclusively in Covance.  In addition, Covance shall be
entitled to use and exploit any skills, techniques or know-how acquired,
developed or used in the course of the Services and a Work Order and not related
to the Test Materials or Sponsor Information.

15.3       Strategic insight and proposed project design and scope provided in
any quotation by Covance, to the extent it is unique to Covance, is and shall
remain the property of Covance and may be used by the Sponsor only to assess
whether it wishes to pursue such work with Covance. The foregoing shall not
affect Sponsor’s right to use any information and property that is independently
developed or obtained by Sponsor.

15.4       Without prejudice to Sections 15.1 and 15.2, and upon receipt by
Covance of payment in full of all amounts due and payable under a Work Order,
the Sponsor shall have title to the Deliverables and all intellectual property
rights therein.  Covance agrees to assign such rights to the Sponsor except that
one (1) copy of any final report may be retained by Covance for regulatory or
legal compliance purposes.  Notwithstanding the foregoing, the Sponsor hereby
grants Covance a non-exclusive, perpetual, irrevocable, royalty-free licence to
aggregate and use any System Data produced by or for Covance as part of the
Services with other System Data owned or licenced by Covance, provided that
Covance shall not identify such data as belonging to the Sponsor.

15.5       Covance shall disclose to the Sponsor (or its nominee) all Inventions
and, except in relation to Covance Property and at the Sponsor's request,
Covance shall assign to the Sponsor or its nominee (as appropriate) the rights
to such an Invention.  At the Sponsor's request and expense, Covance shall do
all reasonably necessary acts to vest the Invention in the name of the Sponsor
or its nominee.  Where an Invention relates to laboratory testing methods, or
processes primary to Covance's business and not specific to Sponsor’s Test
Materials, the





Page 12 of 31

--------------------------------------------------------------------------------

 



Sponsor hereby agrees to grant to Company and its Affiliates a non-exclusive,
non-transferable, irrevocable, perpetual, royalty-free, worldwide licence to use
the Invention for the purposes of drug development services.

15.6       Except for any Covance Property owned by a third party, if any
Covance Property is incorporated or included in any Deliverable (Incorporated
Covance IP), Covance grants the Sponsor a royalty-free, perpetual,
non-exclusive, non-transferable, non-sublicensable, world-wide license to any
Incorporated Covance IP for the sole purposes of and to the extent reasonably
necessary to incorporate or explain any Deliverables (without modification) and
for obtaining regulatory approvals in connection with such Deliverables.

16          RECORD RETENTION

Except as otherwise directed by the Sponsor, Covance shall retain all Results
relating to a Study or the Services during the term of the applicable Work
Order.  Upon completion or earlier termination of a Study or the Services or
earlier if requested by the Sponsor, the Results for the applicable Study or the
Services shall be delivered to the Sponsor.  Covance shall not be required to
return ancillary documents related to the Study Records (including invoices and
other similar records).  Notwithstanding the foregoing, Covance shall be
permitted to retain archival copies of such records if and to the extent that
such Results are required to be stored or maintained by Covance pursuant to
Regulatory Requirements or other requirements.

17          LICENSED TECHNOLOGY

17.1       If any software including third party software (Software) is made
available by Covance and is used or disclosed to the Sponsor in connection with
the Services, save as permitted by law, the Sponsor agrees not to: (a) modify,
copy or create derivative works based on the Software; (b) reverse engineer,
disassemble or decompile the Software in any manner; (c) resell, sublicense,
lease, or time-share the Software; (d) publish the results of any benchmark
tests run on the Software; and (e) use the Software to build a competitive
product or service or for the purpose of copying its features or user interface.

17.2       To the extent that any Confidential Information includes Software
that is licensed to Covance from third parties (such as, for example, licensors
of electronic data capture software), such third parties shall be third-party
beneficiaries of this Section 17 with the right to enforce the limitations
herein, but shall not otherwise have any rights under this Agreement.

18          REMEDIES AND LIMIT OF LIABILITY

18.1       Each of the Sponsor’s and Covance's total liability to each other,
including for compensatory damages, whether in contract, tort (including
negligence) or otherwise under this Agreement or any Work Order shall in no
circumstances exceed the *****.

18.2       Nothing in this Agreement excludes or limits the liability of either
Party where liability cannot be excluded or restricted as a matter of law.

18.3       In no event shall either Party be liable to the other Party for any
indirect, consequential punitive, exemplary or special damages or losses or lost
profits or revenues, and each type of loss arising under this Section 18.3 shall
be severable in accordance with Section 33.5 of this Agreement.

19          INDEMNITIES

19.1       Covance shall indemnify, defend and hold harmless the Sponsor and its
respective officers, directors, employees and agents (the Sponsor Group) from
any Loss resulting from any Claim arising from or related to (a) Covance’s
negligence or intentional misconduct of Covance in performing the Services; (b)
a violation of any applicable law, rule, regulation or





Page 13 of 31

--------------------------------------------------------------------------------

 



this Agreement or any Work Order by Covance; or (c) Covance’s infringement,
unlawful disclosure or misappropriation of copyright, patent, trade secret or
other intellectual property of a third party other than by reason of Covance’s
use of the Sponsor Information or Test Materials in accordance with the terms of
this Agreement; provided that if such Losses or Claims  arise in whole, or in
part, from the Sponsor’s Group’s negligence or intentional misconduct, then the
amount of such Losses that Covance shall be responsible for pursuant to this
Section 19.1 shall be reduced by an amount in proportion to the percentage of
the Sponsor’s Group’s responsibilities for such Losses as determined by a court
of competent jurisdiction in a final and non-appealable decision or in a binding
settlement between the Parties.

19.2       The Sponsor shall indemnify, defend and hold harmless Covance and its
Affiliates and their respective officers, directors, employees and agents from
any Loss resulting from any Claim arising from or related to:

(a)      personal injury to a participant in a Study during the conduct of or in
connection with the Services;

(b)      Covance's proper execution and/or performance of its Services in
accordance with the Protocol/Scientific Plan;

(c)      the harmful or otherwise unsafe effect of the Test Materials including
a Claim based upon the Sponsor's or any other person's use, consumption, sale,
distribution or marketing of such Test Materials;

(d)      a violation of any applicable law, rule, regulation or this Agreement
or Work Order by the Sponsor;

(e)      the Sponsor's use of the Results or Deliverables or its use or
marketing of any Test Materials tested by Covance;

(f)      the negligence or intentional misconduct of the Sponsor in connection
with the Test Materials, this Agreement, a Work Order or a Protocol/Scientific
Plan related to the Services; or

(g)      the infringement, unlawful disclosure or misappropriation of copyright,
patent, trade secret, or other intellectual property of a third party by reason
of Covance’s use of the Sponsor Information or Test Materials in accordance with
the terms of this Agreement,

provided that if such Losses or Claims arise in whole, or in part, from
Covance’s negligence or intentional misconduct, then the amount of such Losses
that the Sponsor shall be responsible for pursuant to this Section 19.2 shall be
reduced by an amount in proportion to the percentage of Covance’s
responsibilities for such Losses as determined by a court of competent
jurisdiction in a final and non-appealable decision or in a binding settlement
between the Parties.

19.3       The Party entitled to indemnification under this Section 19 (the
Indemnified Party) shall promptly give written notice to the other Party
(Indemnifying Party) of a Claim or other circumstances likely to give rise to a
request for indemnification after the Indemnified Party becomes aware of the
same. The Indemnifying Party shall be afforded the opportunity to undertake the
defense of, and to settle by compromise, or otherwise, any Claim for which
indemnification is available under this Section 19.

19.4       If the Indemnifying Party assumes the defense of any Claim, the
Indemnified Party may participate in such defense with legal counsel of its
selection and at its expense. If the Indemnifying Party, prior to the expiration
of thirty (30) days after receipt of written notice of the Claim by the
Indemnified Party under this Section 19.5, has not assumed the defense thereof,
the Indemnified Party may thereupon undertake the defense on behalf of, at the
risk





Page 14 of 31

--------------------------------------------------------------------------------

 



and expense of, the Indemnifying Party with all reasonable costs and expenses of
such defense to be paid by the Indemnifying Party.

19.5       In the event that the Indemnified Party assumes the defense of any
Claim, no compromise or settlement of any such claim shall be made without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed.

19.6       To the extent that Covance has to indemnify the Sponsor Group for
Financial Interest Claims, Covance’s indemnification obligations for such claims
shall not exceed, and shall be inclusive of, the limitation of liability in
Section 18.

19.7       Nothing in this Section 19 shall restrict or limit an Indemnified
Party’s general obligation at law to mitigate a loss it may suffer or incur as a
result of an event that may give rise to a Claim under this Section.

20          CARRIER LIABILITY

20.1       In the event that either: (i) the Sponsor delivers, ships or mails
(Transports) substances, samples, material or documents (Packages) to Covance;
(ii) the Sponsor requests that Covance Transports Packages; or (iii) Covance
Transports Packages as part of the Services to the Sponsor, a Sponsor Affiliate,
another Covance entity or a third party, then the expense and risk of damage
(insurance) and loss of the Packages for such Transport together with any
expenses required under  applicable Regulatory Requirements shall be borne by
the Sponsor, unless the Loss arises from  Covance’s negligence or intentional
misconduct. Covance shall use reputable third party delivery services or
carriers (Carrier) to Transport any Packages. In connection with the use of such
Carriers, Covance shall not be liable for any loss or damage to the Packages, or
delay, non-delivery or non-collection of the Packages caused by the acts or
omissions of such Carrier, except to the extent attributable to Covance’s
negligence or misconduct.

20.2       Covance shall have the benefit of any right or remedy permitted under
international or domestic law and any sums recovered by Covance from a Carrier
as a consequence of a loss incurred by the Sponsor due to the Carrier’s
involvement with the Services shall be paid to the Sponsor. For the avoidance of
doubt, a Carrier is not considered a Subcontractor for the purposes of this
Agreement.

20.3       Unless otherwise agreed in writing between the Parties, any physical
Deliverables to be shipped to the Sponsor shall be to the delivery address
specified in the Work Order. Upon delivery of any physical Deliverables, the
Sponsor shall be responsible for carefully examining such Deliverables. The
Sponsor shall be deemed to have accepted such Deliverables if Covance has not
been notified by the Sponsor within ten (10) business days of delivery of any
defect in such Deliverables.

21         TERMINATION

21.1       On termination of this Agreement, howsoever arising, each Work Order
then in force at the date of such termination shall nevertheless continue in
full force and effect for the remainder of the term of such Work Order, unless
expressly terminated in accordance with this Section 21.  Termination of any
Work Order shall not affect any other Work Order or this Agreement.

21.2       Sponsor may terminate this Agreement, including any Work Order prior
to completion of the applicable Services, at any time for any reason upon sixty
(60) days written notice to the other Party, except when the reason for
termination is the safety of Study participants, whereupon it may be terminated
immediately by either Party. Covance shall use reasonable efforts to conclude or
transfer the Study as expeditiously as practicable and in accordance with all
applicable Regulatory Requirements.  Covance and the Sponsor shall cooperate
with each





Page 15 of 31

--------------------------------------------------------------------------------

 



other during such termination to safeguard patient safety, continuity of patient
treatment and to comply with all applicable Regulatory Requirements.

21.3       To the extent permitted by law, either Party may terminate this
Agreement and all relevant Work Orders with immediate effect by notice in
writing to the other Party:

(a)      if the other Party commits a material breach of any term of this
Agreement which breach is irremediable or (if such breach is remediable) fails
to remedy that breach within a period of forty-five (45) days after being
notified in writing to do so; or

(b)      if the other Party suspends payment of its debts or is unable to pay
its debts as they fall due or admits inability to pay its debts or is deemed
unable to pay its debts; or the other Party suspends, or threatens to suspend,
or ceases or threatens to cease to carry on, all or substantially the whole of
its business; or

(c)      if the other Party presents a petition or has a petition presented for
its winding-up or has a receiver or an administrative receiver appointed of all
or any part of its assets or undertaking or if a notice of intention to appoint
an administrator is served in respect of it or calls a meeting of, or enters
into any composition or arrangement with, its creditors.

21.4       Termination of this Agreement, or Work Order, shall not relieve
either Party of their obligations to the other in respect of (a) maintaining the
confidentiality of the Confidential Information; (b) assignment of Inventions
and assistance with respect thereto; (c) obtaining consents for the use of
names; (d) indemnification; (e) limitation of liability; (f) compensation for
the Services properly performed; (g) retention of records; (h) reimbursement and
payment for legal proceedings; (i) non-solicitation of employees.  The
provisions of this Section together with and any other section which is
necessary for the interpretation or enforcement of this Agreement shall survive
the expiry or termination of this Agreement howsoever arising.

22          CONSEQUENCES OF DELAY, CANCELLATION OR TERMINATION

22.1       If the scheduled start up of the Services are Delayed due to: (i)
delay caused by the Sponsor and not caused by Covance; or (ii) delay in any
approval by a Regulatory Authority or IEC/IRB; or (iii) at the request of the
Sponsor, Covance shall be entitled to ***** for: (a) ***** (b) ***** (c) *****
and (d) *****.

22.2       In the event that the Services are cancelled or terminated in
accordance with Sections 21.2 or 21.3 (other than amounts payable for the
deficient or defective services arising to a material breach by Covance under
Section 21.3(a)), Covance shall be entitled to ***** for: (a) ***** (b) *****
(c) ***** and (d) *****.

23          INSURANCE

Each Party shall secure and maintain in full force and effect through the
performance of the Services the necessary insurance coverage in amounts
appropriate to the conduct of its business.  Certificates evidencing such
insurance shall be made available for examination upon written request by the
Sponsor or Covance.  The additional insurance requirements that may apply to any
specific Services are detailed in the relevant Exhibit A.

24          SAMPLE RETENTION

24.1       Subject to Section 24.2 and any provisions in Exhibit A, all Samples
associated with the Services shall be retained, returned to the Sponsor or
disposed of (including destruction) in accordance with the Work Order,
Protocol/Scientific Plan or the Sponsor’s reasonable written instructions and
applicable Regulatory Requirements. Where no provision is made in the Work Order
or Protocol/Scientific Plan, the Sponsor shall be contacted to determine whether





Page 16 of 31

--------------------------------------------------------------------------------

 



the Samples should be destroyed, returned to the Sponsor or retained by Covance
subject to agreement of the Parties on the time period and fees payable for
retention.

24.2       Regulatory samples obtained from drug substance or drug product shall
be retained and disposed of in accordance with the Protocol/Scientific Plan.
Samples obtained from clinical trials and HBS shall be retained and disposed of
in accordance with the provisions of Section 25 of this Agreement.

25          HUMAN BIOLOGICAL SAMPLES

25.1       Where the Sponsor or third parties for which the Sponsor is
responsible supply HBS to Covance in connection with the Services, the Sponsor
represents and warrants that:

(a)      all HBS supplied in connection with the Services under this
Agreement  and any relevant Work Order are or have been procured and supplied to
Covance ethically in full compliance with any and all applicable national laws,
regulations, or codes of practice (including any submissions, approvals and
registrations to any applicable Regulatory Authority) relating to the Use of HBS
providing protection for human subjects in the country of origin;

(b)      the HBS Donor has given Informed Consent;

(c)      all HBS shall be supplied to Covance without any information or data
that could allow Covance to personally identify the HBS Donor  under applicable
Data Protection Laws and other applicable Regulatory Requirements; and

(d)      all HBS supplied to Covance:  (i) may be Used for the Services; (ii)
may be used to provide data in support of commercial product development; and
(iii) were procured without inappropriate financial benefit to the HBS Donor;

(e)      provided that, if either Party learns that any of the above
representations are not accurate, it shall inform the other Party and the
Parties shall take reasonable steps to cure as applicable to its
responsibilities, which may include obtaining Informed Consent or removal of
applicable personal identifiers.

25.2       The Sponsor shall: (a) upon request, provide a copy of the relevant
Informed Consent template; (b) upon request, provide a copy of the relevant
documents certifying that the HBS provided to Covance has completed the
necessary submissions, approvals and registrations required to be made to any
applicable Regulatory Authority; and (c) ensure any HBS shall be de-identified
or 'coded' according to applicable Regulatory Requirements to protect the
identity and confidentiality of the HBS Donor.   Full date of birth shall only
be collected if medically relevant to the Services (unless legally restricted in
the country of operation).

25.3       In the event of a withdrawal of, or a material variation to the
Informed Consent (including any material changes that may affect the Services
provided by Covance) the Sponsor shall promptly notify all relevant Covance
entities of such changes.

25.4       Covance agrees to use the HBS in accordance with all applicable
national laws, regulations and codes of practice.

25.5       Upon the Sponsor's request, Covance shall retain, return or dispose
of all HBS in accordance with the Informed Consent, the Sponsor's reasonable
instructions or any other specific requirements under applicable national law.

25.6       The Sponsor acknowledges that where Covance enters into a material
transfer agreement (MTA) with the provider of any HBS, Covance shall act in
accordance with the terms of the MTA and the disposition of the relevant HBS
shall be as prescribed in the MTA.  In the event





Page 17 of 31

--------------------------------------------------------------------------------

 



of a conflict between the terms of the MTA, this Agreement, any Work Order and
any instructions provided by the Sponsor, the terms of the MTA shall prevail.

26          DATA PROTECTION

26.1       Where Covance processes any Personal Data on behalf of the Sponsor,
Covance shall process such Personal Data in accordance with all applicable Data
Protection Laws in the territories in which the Services are performed
(Protected Data).

26.2       If Covance processes any Protected Data on behalf of the Sponsor,
Covance and the Sponsor each agree and acknowledge that the Sponsor shall be the
data controller and Covance shall be the data processor with respect to the
processing of such Protected Data.  Covance shall only process such Protected
Data on behalf and upon the reasonable instructions of the Sponsor for purposes
notified to it by the Sponsor for which consent from the relevant data subjects
has been obtained in accordance with all applicable Regulatory
Requirements.  Covance shall follow such procedures, policies and reasonable
instructions as may be agreed by the Parties from time to time.

26.3       Covance shall take reasonable technical and organizational measures
that are necessary to protect against the unauthorized or unlawful processing of
or the unauthorized or unlawful disclosure of such Personal Data.  Covance shall
promptly notify the Sponsor in the event of a security breach involving any
Personal Data which Covance is processing on behalf of the Sponsor.

26.4       The Parties  agree to comply with any and all notification and
information requirements under the applicable Data Protection Laws. Covance and
the Sponsor will comply with all applicable law relating to collection,
processing, transfer and protection of any Personal Data (including, but not
limited to, Personal Data of its own employees, employees of the other Party,
Study participants, Investigators and research site staff), including, to the
extent applicable, the European Commission Directive 95/46 (the Directive) and
local European Union member state data protection acts as it relates to the
protection of the Personal Data of inhabitants of the European Economic Area,
including the General Data Protection Regulation (GDPR) (Regulation (EU)
2016/679) after May 25, 2018. With respect to the Personal Data of a Study
participant, Investigators and research site staff, which is collected in
connection with a Study (Data Subjects), the Sponsor and/or its Affiliates will
be the “data controller” and Covance the “data processor” as such terms are
defined in the Directive (and subsequently as defined in the GDPR). Covance will
(a) only collect, process and transfer those categories of Personal Data that it
may legitimately process in accordance with this Agreement and/or the Sponsor’s
written instructions or as permitted by consent from the Data Subject, (b)
notify the Sponsor promptly of any communication received from a Data Subject
directly identifiable to Covance relating to subject access rights, and (c) take
reasonable measures to keep such Personal Data secure and confidential.

27          SUBCONTRACTORS

27.1       Notwithstanding Section 33.2, certain tasks specified in the Work
Order or Protocol/Scientific Plan may be subcontracted by Covance to its
Affiliates or Subcontractors, provided, however, that Covance may not
subcontract any task or any part of the Services to any Subcontractor or any
other person without the prior written consent of the Sponsor. Covance shall be
responsible for the performance of Subcontractors contracted by Covance pursuant
to this Section 27.1.

27.2       For clarity, Vendors are not Subcontractors. Except with respect to
liability from Covance’s negligence in the performance of its obligation under
this Agreement or Work Order, the liability of Covance to Sponsor with respect
to Vendors shall be *****: (1) ***** (2) *****. *****. Covance shall reasonably
assist Sponsor in connection with any enforcement action or dispute against such
Vendor for services provided by such Vendor in connection with a Work





Page 18 of 31

--------------------------------------------------------------------------------

 



Order for the benefit of Sponsor. For clarity, the limitation of liability set
forth in Section 18.1 shall govern any recovery by Sponsor against Covance for
claims arising from the negligent performance of Covance’s obligations under
this Agreement or Work Order.For the avoidance of doubt, the Parties acknowledge
and agree that Investigators shall not be considered Subcontractors, employees,
or agents of Covance.  All Investigators shall exercise their own independent
medical judgement and shall be considered independent contractors. Covance’s
responsibilities with respect to Investigators shall be limited to those
responsibilities specifically set forth in the Agreement and the applicable Work
Order.

28          FORCE MAJEURE

28.1       No Party shall be in breach of this Agreement or Work Order nor
liable for delay in performing, or failure to perform, any of its obligations
under this Agreement or Work Order as appropriate, if such delay or failure
results from a Force Majeure Event. In such circumstances, any time specified
for completion of performance in the Work Order or Protocol/Scientific Plan
falling due during or subsequent to the occurrence of a Force Majeure Event
shall be automatically extended for a period of time equal to such
event.  Covance shall promptly notify the Sponsor if, by reason of a Force
Majeure Event, Covance is unable to meet any critical timelines or critical
deliverables specified in any Work Order.

28.1       Should any part of the Services be rendered invalid as a result of a
Force Majeure Event, Covance shall, upon written request from the Sponsor, and
at the Sponsor’s sole cost and expense, repeat the affected part of the
Services.

29          NOTICES

29.1       Except for the purposes of any legal notice or proceedings, which
shall not include email, all communications and notices required under this
Agreement shall be in writing and deemed to be given if delivered personally, or
mailed by overnight delivery or first class mail, postage prepaid, to the
addresses set forth below, or via electronic mail or fax with hard copy
confirmation, or to such other addresses as the Parties from time to time
specify in writing.

29.2       Notices shall be treated as having been given upon delivery if
delivered by hand or by commercial courier at the time of signature of receipt;
if sent by prepaid first class mail or recorded delivery three (3) days from the
date of posting; if by fax or electronic mail, at the time of transmission and
if by airmail seven (7) days from the date of posting.

29.3       Notice shall be given to the parties at the addresses listed below or
at such other place as a Party shall nominate:

(a)          If to Sponsor to:

Immunomedics, Inc.

300 The American Road

Morris Plains, New Jersey 07950

Attention: President and CEO

If to Covance, the address set forth in the Notice Section of any relevant
Exhibit A, with a copy to Covance Inc. at the following address:

Covance Inc.

210 Carnegie Center

Princeton, New Jersey 08540-6233

United States

Attention: Legal Department





Page 19 of 31

--------------------------------------------------------------------------------

 



30          PUBLICITY AND PUBLICATION

Neither Party shall: (a) use the name, trademark or the name of any
representative of the other, or the existence of this Agreement for any
promotional or advertising purposes, or any other publication, without the prior
written consent of the other Party; or (b) state or imply that the other Party
endorses or approves any service, material, product or compound of the other
Party without the prior written consent of the other Party.  Such restrictions
shall not apply to internal communications and publications to a Party’s
Affiliates.

31          NO SOLICITATION

31.1       Except as provided in Section 31.2, neither Party shall solicit or
otherwise encourage any personnel or employees of the other Party with whom it
has contact pursuant to this Agreement to seek employment with a Party
throughout the course of the Agreement and for a period of *****.

31.2       Section 31.1 shall not apply in the event: (i) the potential
recruiting Party has consulted with the other Party and obtained permission to
solicit such employee; (ii) an employee of a Party seeks employment with the
other Party in response to an unsolicited response to a general advertisement or
recruiting effort not directed at such employee or Party; or (iii) an employee
of either Party who is terminated or otherwise released from employment by such
Party or its Affiliates ***** prior to accepting employment with the other
Party.

32          COMPLIANCE

32.1       Debarment.  Covance represents and warrants that to its knowledge it
does not use and shall not use in any capacity the services of any person
debarred under subsections §306(A) or §306(B) of the U.S Generic Drug
Enforcement Act 1992, disqualified as a testing facility under 21 CFR Part 58
Subpart K. or disqualified, restricted or having made assurances as a clinical
investigator under 21 CFR §312.70 or otherwise debarred, restricted or
disqualified under the corresponding laws of an applicable jurisdiction in
connection with any of the Services performed under this Agreement.   Covance
shall promptly disclose in writing to the Sponsor if it becomes aware that any:
(a) person who is performing the Services is debarred, disqualified or
restricted; or (b) action, suit, claim, investigation or legal or administrative
proceeding is pending relating to the debarment, disqualification, restriction
of Covance or any person performing Services under this Agreement.

32.2       Anti-Bribery. Each Party agrees that it has not and shall not, either
directly or indirectly, engage in the following conduct: bribery or
offer,  promise, authorize to pay, or make any improper payment of any monies or
financial or other advantage, including cash, loan, gift, travel, entertainment,
hospitality, facilitation payment, kickback, political or philanthropic
contribution, anything of value, or any other perceived benefit to improperly
obtain or retain a business advantage in violation of any Anti-Corruption Laws
and further, each Party agrees that it shall not take any action that would
cause the other Party to be in violation of such Anti-Corruption Laws.

32.3       Trade Control. Notwithstanding any other provision of this Agreement
to the contrary, each Party shall comply with, and retain responsibility for its
compliance with, all applicable export control laws (e.g., the U.S. Export
Administration Regulations) and economic sanctions programs (e.g., economic
sanctions maintained by the U.S. Treasury Department, as well as Specially
Designated Nationals and Blocked Persons (SDNs)) relating to its respective
business, facilities, and the provision of services to third parties
(collectively, Trade Control Laws).   It shall be in the sole discretion of
Covance to refrain from being directly or indirectly involved in the provision
of goods, software, services and/or technical data that may be prohibited by
applicable Trade Control Laws, including sanctions currently in place against
Cuba, Iran, North Korea, Sudan, Syria and SDNs.





Page 20 of 31

--------------------------------------------------------------------------------

 



33          GENERAL

33.1       Independent Contractor.  It is understood and agreed that Covance
shall perform its duties as an independent contractor and not as an agent,
employee, partner or joint venture of the Sponsor.  Neither Party shall have the
authority to bind or commit the other Party in any manner whatsoever and shall
not, at any time, hold itself out to third parties as having authority to enter
into or incur any commitments, expenses, liabilities or obligations of any
nature on behalf of the other party except as permitted in this Agreement, a
Work Order, or other document expressly providing such authority.

33.2       Assignment. Each Party may assign, transfer or subcontract any or all
of its rights and obligations under this Agreement or a Work Order to its
Affiliates.  The assigning Party shall continue to remain liable for any accrued
obligations under this Agreement or a Work Order prior to such assignment.
Notwithstanding the foregoing and except in connection with an internal
reorganization of a Party’s corporate structure or in connection with a merger
or sale of substantially all of the assets of a Party, this Agreement shall not
be assigned in whole or in part by either Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed.

33.3       Waiver. A waiver of any term, provision or condition of this
Agreement or Work Order shall be effective only if it is in writing and no
waiver, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver or estoppel of any such term, provision or
condition or any other term of this Agreement or a Work Order. No failure or
delay by either Party in exercising any right or remedy under this Agreement
shall constitute a waiver of such right, nor shall it prevent or restrict its
further exercise.  The Parties acknowledge and agree that they have not relied
upon any representations made before contract in deciding to enter into this
Agreement and the Parties waive all and any right to pursue any claim for
misrepresentation except for fraudulent misrepresentation.

33.4       Variation. No provision of this Agreement or Work Order may be
amended, modified, varied, discharged or terminated except by the express
written agreement signed by an authorized representative of each of the Parties.

33.5       Severability. If any court or competent authority finds that any
provision of this Agreement (or part of any provision) is invalid, illegal or
unenforceable, that provision or part-provision shall, to the extent required,
be deemed to be deleted, and the validity and enforceability of the other
provisions of this Agreement shall not be affected. If any invalid,
unenforceable or illegal provision of this Agreement would be valid, enforceable
and legal if some part of it were deleted, the provision shall apply with the
minimum modification necessary to make it legal, valid and enforceable.

33.6       Entire Agreement.  This MSA together with the Exhibits and Work Order
sets forth the entire agreement between the Parties with respect to the
performance of the Services and as such, supersedes all prior and
contemporaneous negotiations, agreements, representations, understandings, and
commitments with respect thereto and shall take precedence over all terms,
conditions, and provisions on any purchase order or other form of other
acknowledgment or order release purporting to address the same subject matter;
except that any agreement entered into prior to the Effective Date with respect
to any Services that are being performed before the Effective Date shall remain
effective and shall continue to govern such existing Services.

33.7       Legal Testimony.  If a Party is obliged to provide testimony or
records regarding a dispute not involving or naming the other Party in any legal
or administrative proceeding, i.e., other than testimony or records related to
any dispute between the Parties arising from the Agreement, a Work Order, or the
relationship between the Parties, then the requesting Party shall reimburse the
other Party for its out of pocket costs plus a reasonable hourly fee for the





Page 21 of 31

--------------------------------------------------------------------------------

 



involvement of its employees or representatives in such proceedings equal to the
internal fully burdened cost of such employees or representatives. The foregoing
does not supersede or replace each Party’s indemnification obligations under
Section 19 or confidentiality obligations under Section 14.

33.8       Third Party Rights. Except as expressly set forth in this Agreement
in respect of Covance Affiliates and Section 17, this Agreement is not intended
to confer any rights, benefits or remedies of any kind whatsoever, and a person
who is not a Party to this Agreement shall have no right to enforce any of its
terms.

33.9       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall constitute an
original to this Agreement but all of which together shall constitute the same
Agreement.

33.10     Dispute Resolution. It is the intention of the Parties that in the
event disputes should arise over the interpretation and application of this
Agreement, the Parties shall first attempt to settle such disputes by
negotiation and consultation between the senior executives of the Sponsor and
Covance and other parties familiar with this Agreement, any Work Order or
Protocol/Scientific Plan.

33.11     Law.  All matters affecting the interpretation, validity and
performance of this Agreement shall be governed by the laws of the *****,
without regard or giving effect to its principles of conflicts of law and, if
applicable, with the express exclusion of the United Nations Convention on the
International Sale of Goods.

33.12     Jurisdiction.  The Parties irrevocably agree that any dispute or claim
arising out of or in connection with this Agreement or its subject matter or
formation (including non-contractual disputes or claims) shall be governed by
the exclusive jurisdiction of the state or federal courts of the *****.





Page 22 of 31

--------------------------------------------------------------------------------

 



Signed by the Parties or their duly authorized officers on the dates set forth
below, to be effective on the date set forth on the first page of this
Agreement.

 

Signed by

 

    

 

for and on behalf of

 

 

COVANCE INC.

 

 

 

 

Position:

 

 

 

 

July 31, 2017

 

 

 

 

 

 

Signed by

 

 

 

for and on behalf of

 

 

COVANCE INC.

 

 

 

 

Position:

 

 

 

 

July 31, 2017

 

 

 

 

 

 

 

 

 

Signed by Michael Garone

 

CFO

for and on behalf of

 

July 31, 2017

IMMUNOMEDICS INC.

 

 

 





Page 23 of 31

--------------------------------------------------------------------------------

 



EXHIBIT A-1 – ADDITIONAL TERMS AND CONDITIONS FOR THE PROVISION OF CLINICAL
RESEARCH SERVICES IN CLINICAL TRIAL SUBJECTS

WHEREAS

(A)        IMMUNOMEDICS INC. (the Sponsor) and Covance Inc. (the Company) are
parties to a Master Services Agreement effective as of [date] (the MSA).

(A)        COVANCE INC. with its principal address of 210 Carnegie Center,
Princeton, New Jersey, 08540 USA (Covance Clinical) shall be considered to be a
party to the MSA for the Services provided under this Exhibit A-1.

(B)        This Exhibit A-1 to the MSA is for the provision of clinical research
services in patients to the Sponsor by Covance Clinical.

NOW THEREFORE the Parties agree as follows:

1.           Definitions

1.1.        Each capitalized term used in this Exhibit A-1, but not defined, has
the meaning specified in the MSA unless a clear contrary interpretation
otherwise applies.

2.           Transfer of Obligations

2.1.        Covance Clinical acknowledges and agrees that the responsibility for
Services performed as set forth under the applicable Work Order are being
transferred to Covance Clinical in accordance with 21 CFR §312.52 EU Clinical
Trial Directive (2001/20/EC), International Conference on Harmonization of GCP
E6 (R1) (ICH GCP) or any other applicable regulations.  The Sponsor shall at all
times be considered the “Sponsor” of the Study pursuant to the terms of the
Federal Food, Drug, and Cosmetic Act (as amended), the regulations of the US FDA
(as promulgated in 21 CFR), and the regulations of the US FDA (as promulgated in
21 CFR) or any other applicable national regulations and ICH GCP.  The
obligations transferred should be included in Form FDA 1571, Section #14, the
EudraCT form or an equivalent in the country in which the Services are being
performed (Transfer of Obligations Form).

2.2.        The Parties acknowledge and agree that although Covance Clinical may
recommend investigative sites be closed (for example due to site
non-performance), the Sponsor shall retain responsibility for formally approving
the closing of such investigative sites.

2.3.        For any Change Order that affects the scope of the regulatory
obligations that have been transferred to Covance Clinical, the Sponsor and
Covance Clinical shall execute a corresponding amendment to any Transfer of
Obligations Form. The Sponsor shall file such amendment where appropriate or as
required by any applicable Regulatory Requirements.

3.           Insurance

3.1.        The Sponsor hereby represents and warrants that it maintains
adequate clinical trial and product liability insurance coverage consistent with
industry standards through a reputable insurance carrier and in compliance with
all applicable Regulatory Requirements with minimum coverage of ***** US dollars
(US $*****) per occurrence.  The Sponsor further represents and warrants that
such insurance policies does not contain any additional exclusions clauses not
normally found in insurance of such type that might limit and would not extend
to the clinical trial for which the Services are being provided.

3.2.        The insurance shall identify Covance Clinical as an additional
insured and shall cover all subjects screened or treated as part of the relevant
clinical trial for personal injury suffered as a result of the participation in
the Study and/or the Study screening process.





Page 24 of 31

--------------------------------------------------------------------------------

 



3.3.        The Sponsor shall provide Covance Clinical with a copy of the
Sponsor’s certificate of insurance or such other documented evidence to confirm
that it has such insurance cover.  The Sponsor's insurance shall be with a
company having a minimum of an A-rating by Best’s rating service and such
insurance.  The Sponsor shall maintain such insurance through the entire
duration of Study and for three (3) years thereafter and shall immediately
notify Covance Clinical in writing of any changes in coverage that impact the
coverage requirements set forth above.  In the event coverage is not maintained,
a minimum three (3) year extended reporting period shall be purchased by the
Sponsor.

3.4.        In the event that the Sponsor is unable to provide an appropriate:
(i) certificate of insurance; or (ii) level of insurance cover as specified in
this Paragraph 3, then Covance Clinical shall be entitled to cease the relevant
Services whereupon the relevant Work Order may be terminated.

4.           Delays or Cancellation

4.1.        In the event that a Study is Delayed or placed on-hold for more than
***** the Sponsor shall have the right to retain at their expense, unless for
circumstances primarily attributable to failure by Covance to perform its
obligations hereunder, *****.  If the Sponsor does not wish to retain any core
team members for the duration of the on-hold or Delay period, Covance Clinical
shall have the right to reallocate any and all such staff after a thirty (30)
calendar day period.  If the Delay or on-hold period continues for ninety (90)
days either Party may, by provision of written notice, terminate the applicable
Work Order.

4.2.        If the scheduled start-up of any Study under a Work Order to this
Exhibit A-1 is Delayed or cancelled by the Sponsor, pursuant to Section 22 of
the MSA, Covance Clinical shall be entitled to ***** for all work properly
performed by Covance Clinical for the Services (inclusive of wind-down costs) up
through the effective day or Delay or termination regardless of: (i) the
achievement of any milestones used as payment triggers for Fixed Price Work
Orders or (ii) the achievement of any units or partial units as outlined in the
Budget for Fixed Unit Price Work Orders.

4.3.        If the Sponsor terminates a Study within the following time periods,
the Sponsor shall pay Covance Clinical the following additional fees in
accordance Section 22.2 of the MSA:

4.3.1.  *****;

4.3.2.  *****;

4.3.3.  *****.

5.           Data Management Services

5.1.        According to Covance Clinical’s licensing agreements, Covance
Clinical is prohibited from sharing dictionary terminology or data with any
non-subscribing client.  In offering Covance Clinical’s coding services for a
particular Study, the Sponsor undertakes that it has or shall obtain a current
subscription for using such coding with the applicable licensor (including,
Northrop Grumman/MSSO for MedDRA and Uppsala Monitoring Center for WHODRUG).

5.2.        Covance Clinical is required to verify the Sponsor's subscription to
such dictionary and data services before the start of a particular Study.  If it
is determined that the Sponsor does not have an appropriate subscription,
Covance Clinical shall have the right to: (a) inform the applicable licensor;
(b) cease provision of any of the terminology or data; and (c) be reimbursed all
costs, expenses and damages associated with Sponsor's failure to be properly
licensed to use such dictionary and data services.

6.           Notices





Page 25 of 31

--------------------------------------------------------------------------------

 



All notices to the parties is governed by Section 29.3 of the MSA. Covance
Clinical shall be sent to Covance Inc., 210 Carnegie Center, Princeton, NJ
08540-6233, USA, Attention: Global Director Contract Management.

SIGNED by an authorised signatory for and on behalf of:

 

Immunomedics Inc.

    

Covance Inc.

 

 

 

By:

 

 

By:

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

Covance Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

Date:

 

 





Page 26 of 31

--------------------------------------------------------------------------------

 



Exhibit B - Pro-forma Work Order

This WORK ORDER is made the date the last party signs below between:

(1)         IMMUNOMEDICS INC. whose registered office is at 300 American Road,
Morris Plains, New Jersey 07950 (the Sponsor); and.

(2)         COVANCE [    ]  whose registered office is at [insert address] (the
Covance); and

(each a Party and collectively the Parties).

RECITALS

(A)        WHEREAS Immunomedics Inc. (Sponsor) and Covance Inc. (the Company)
are parties to a Master Services Agreement effective as of [date] (the MSA).

(A)        WHEREAS Covance is a party to the MSA by virtue of Exhibit A-[ ] to
the Agreement.

(B)        WHEREAS subject to the terms and conditions of the MSA and the
additional terms and conditions set forth in the relevant Exhibit A, the Sponsor
and Covance hereby agree to execute a Work Order relating to the Services for
Sponsor’s Protocol/Scientific Plan [insert reference].

NOW THEREFORE the Parties agree as follows:

1.           Definitions and Interpretation

1.1.        Each word and term used in this Work Order, but not defined, has the
meaning specified in the Agreement unless a clear contrary interpretation
otherwise applies.

1.2.        In the event of conflict between the terms and conditions of this
Work Order and those of the Agreement , the terms of the Agreement shall prevail
except to the extent that this Work Order expressly and specifically states an
intent to supersede the Agreement on a specific matter.

2.           Term and Termination

The term of this Work Order [shall commence on …] [shall be deemed to have
commenced on ...] and shall continue until completion of the Services or earlier
termination of the Agreement in accordance with the termination provisions set
out in the Agreement (the Term).

3.           Services

Covance agrees to perform the following Services for the Sponsor as set forth in
the attached description of Services at Annex 1, which shall also details the
Study/Services Specific Assumptions that apply to the Services.

3.1         Consultancy Services (this Section will only be included in those
Work Orders where Covance is performing these Services)

In the event that Covance performs any consultancy or advisory services for the
Sponsor, Covance disclaims any and all liability in connection with any decision
by the Sponsor including with respect to the Test Materials as a result of such
consultancy or advisory services performed by Covance and the Sponsor waives any
and all claims it may have against Covance with respect to the foregoing.

4.           Budget





Page 27 of 31

--------------------------------------------------------------------------------

 



 

4.1.        The Budget for the Services is set out in the detailed Budget in
this Work Order attached at Annex 2.

4.2.        Invoices and Payment are governed by Sections 8 through 10 of the
MSA. In consideration for its performance of the Services under this Work Order,
the Sponsor shall pay Covance in accordance with the payment schedule or payment
terms set out in this Work Order attached as Annex 3.

4.3.        Invoices are due within thirty (30) days of receipt by the Sponsor.

5.           Payment and Invoice Details

5.1.        All invoices and summary report documentation  provided to the
Sponsor should be sent to the following address:

[insert]

5.2.        All payments to Covance should be sent to the following address:

[insert]

6.           Change Control

In the event that any of the Assumptions used to calculate the Budget or in the
provision the Services change, in accordance with Section 10 of the MSA, the
Parties shall negotiate an amendment to this Work Order if appropriate.  No
amendment to this Work Order shall be binding unless agreed in writing.

7.           Insurance

8.           Sponsor hereby represents that insurance referred to in Paragraph 3
of Exhibit A-1 (Covance Clinical) of the Agreement is applicable to and valid
for the duration of this Study. Entire Agreement

This Work Order and the terms of the Agreement represent the entire and
integrated agreement between the Sponsor and Covance and supersede all prior
negotiations, representations or agreements, either written or oral, regarding
the Services.

9.           Choice of Law and Jurisdiction

Any contractual dispute or claim arising between the Parties to this Work Order
arising out of or in connection with the Agreement or the Services defined
herein shall be construed, governed, interpreted, and applied in accordance with
the provisions of Sections 33.11 and 33.12 of the Agreement.

Immunomedics Inc.:

    

Covance [   ]:

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 





Page 28 of 31

--------------------------------------------------------------------------------

 



ANNEX 1 – DESCRIPTION OF SERVICES

ANNEX 2 – BUDGET

The pricing for the Work Order shall be deemed to be a Fixed [Unit] Price Work
Order, which means a fixed set of Services and delivered in accordance with the
fixed [fees]/[unit budget] outlined in this Annex.

Additional paragraph for Fixed Unit Price: Fixed Unit Prices reflect the average
unit price to perform the task and are not illustrative of the actual effort
associated with the unit. If the scope of an individual unit changes or the
projected number of units are not achieved, adjustments shall be made to the
Fixed Unit Price or the development of a new unit (as the case may be) in
accordance with Section 10 of the MSA to reflect the actual effort associated
with the unit.]

ANNEX 3 – PAYMENT SCHEDULE OR PAYMENT TERMS





Page 29 of 31

--------------------------------------------------------------------------------

 



EXHIBIT C - PRO-FORMA CHANGE ORDER

This CHANGE ORDER is made the date the last party signs below between:

(1)         IMMUNOMEDICS INC. whose registered office is at 300 American Road,
Morris Plains, New Jersey 07950 (the Sponsor); and.

(2)         COVANCE [      ]  whose registered office is at [insert address]
(the Covance); and

(each a Party and collectively the Parties).

RECITALS

(A)        WHEREAS Immunomedics Inc. (Sponsor) and Covance Inc. (the Company)
are parties to a Master Services Agreement effective as of [date] (the MSA).

(B)        WHEREAS Covance is a party to the MSA by virtue of Exhibit A-[ ] to
the MSA.

(C)        WHEREAS the Sponsor and Covance are Parties to a work order effective
as of [date] under the Agreement relating to the Services (the Work Order).

(D)        WHEREAS subject to the terms and conditions of the Agreement the
Sponsor and Covance hereby agree to amend the Work Order.

NOW THEREFORE the Parties agree as follows:

1.           Scope and Definitions

1.1.        Each word and term used in this Change Order, but not defined, has
the meaning specified in the Agreement unless a clear contrary interpretation
otherwise applies.

1.2.        Pursuant to Section 10 of the MSA, the Parties have agreed to vary
the terms agreed in the Agreement or Work Oder by the terms set out in this
Change Order No #.

1.3.        In the event of conflict, the terms in this Change Order shall take
precedence over the Agreement or the Work Order.

2.           Term and Termination

The term of this Change Order [shall commence on …] [shall be deemed to have
commenced on ...] and shall continue until completion of the Services or earlier
termination of the Agreement in accordance with the termination provisions set
out in the Agreement (the Term).

3.          Amendments

3.1.       It has been agreed between the Parties that the Work Order shall be
extended for a further term of ... until ....

3.2.       In consideration of agreeing to provide the Services as amended by
this Change Order:

3.2.1.      the description of Services (Annex 1) of the Work Order is hereby
replaced in its entirety by revised description of Services attached at Appendix
1 of this Change Order.

3.2.2.      the Budget attached at Annex 2 of the Work Order is hereby replaced
in its entirety by the revised Budget attached at Appendix [ ] of this Change
Order. [The revised Budget reflects the revised description of Services and
Study/Services Specific Assumptions contained in Appendix I to this Change
Order.]





Page 30 of 31

--------------------------------------------------------------------------------

 



3.2.3.      the payment schedule (Annex 3) of the Work Order is hereby replaced
in its entirety by the revised payment schedule attached at Appendix [ ] of this
Change Order.

3.3.       In all other respects the Agreement and the Work Order shall continue
in full force and effect.

SIGNED in duplicate by an authorised signatory for and on behalf of:

Immunomedics Inc.:

    

Covance [   ]:

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Page 31 of 31

--------------------------------------------------------------------------------